865 F.2d 1268
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold Lee LAWSON, Plaintiff-Appellant,v.STATE OF TENNESSEE, Louis Holliday, Tennessee Court ofCriminal Appeals, Tennessee Dept. of Corrections,Stephen Norris, Defendants-Appellees.
No. 87-6364.
United States Court of Appeals, Sixth Circuit.
Jan. 6, 1989.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges and JOHN FEIKENS, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed this civil rights action under 42 U.S.C. Sec. 1983 claiming his first and sixth amendment rights were violated when his appellate attorney telephoned a prison guard and was informed plaintiff had a "hostile demeanor."    The district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed the denial of a motion to reconsider.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we find ample support in the record for the district court's decision.  Plaintiff has clearly failed to demonstrate causation or actual harm springing from the conversation in question.   McFadden v. Lucas, 713 F.2d 143, 147 (5th Cir.), cert. denied, 464 U.S. 998 (1983).  We also agree the complaint was filed out of time.   Hicks v. Hines, Inc., 826 F.2d 1543, 1544 (6th Cir.1987).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation